1DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 5/4/2022.
Claims 1, 3-9, 11-12, and 14-15 are amended.
Claims 2 and 10 are cancelled. 
Claims 1, 3-9, and 11-15 are pending.
Claims 1, 3-9, and 11-15 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for amending claims 3-5 and 9-15 in order to cure the rejections of claims 3-5 and 9-15 under 35 U.S.C. §112(b) made in the non-final Office action dated 2/4/2022 and therefore respectfully withdraws the rejections of claims 3-5 and 9-15 under 35 U.S.C. §112(b) made therein.
Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites "…receive a write request for a first data from the host device, wherein the write request includes a first logical address and the first data…"; "…wherein the first physical region corresponds to a first logical region in which the first logical address is stored…"; and "…wherein the first data is configured in a form in which the specified number of bit values are repeated…" (independent claim 1, lines 12-13 and 19-22).  The Examiner uncertain what "receive a write request for a first data from the host device, wherein the write request includes a first logical address and the first data" means, as a write request by definition is received from a requestor (e.g., "the host device") to write data (i.e., store data) received from the host device.  The Examiner is also uncertain whether "the first physical region" stores "the first data" or merely stores "the first logical address."  Finally, the Examiner is uncertain as to the precise meaning of "…wherein the first data is configured in a form in which the specified number of bit values are repeated."  For the sake of examination, the Examiner has interpreted "…receive a write request for a first data from the host device, wherein the write request includes a first logical address and the first data…" to read "…receive a write request from the host device for writing a first data to the first memory of the block device, wherein the write request includes a first logical address and the first data…"  For the sake of examination, the Examiner has interpreted "…wherein the first physical region corresponds to a first logical region in which the first logical address is stored…" to read "…wherein the first physical region stores the first data that corresponds to a first logical region in which the first data is stored…"  For the sake of examination, the Examiner has interpreted "…wherein the first data is configured in a form in which the specified number of bit values are repeated" to read "…wherein the first data is stored in a form in which the specified number of bit values are repeated."  Dependent claims 3-8, which ultimately depend from independent claim 1, are rejected for carrying the same deficiencies.
Claims 9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 9 recites "…receiving, by a controller of a block device comprised in the electronic device, a write request for first data from a host device comprised in the electronic device, wherein the write request includes a first logical address and the first data…"; "…wherein the first physical region corresponds to a first logical region in which the first logical address is stored in the logical to physical mapping table…"; and "…wherein the first data is configured in a form in which the specified number of bit values are repeated…" (independent claim 9, lines 3-5 and 12-15).  The Examiner uncertain what "…receiving, by a controller of a block device comprised in the electronic device, a write request for first data from a host device comprised in the electronic device, wherein the write request includes a first logical address and the first data…" means, as a write request by definition is received from a requestor (e.g., "the host device") to write data (i.e., store data) received from the host device.  The Examiner is also uncertain whether "the first physical region" stores "the first data" or merely stores "the first logical address."  Finally, the Examiner is uncertain as to the precise meaning of "…wherein the first data is configured in a form in which the specified number of bit values are repeated."  For the sake of examination, the Examiner has interpreted "…receiving, by a controller of a block device comprised in the electronic device, a write request for first data from a host device comprised in the electronic device, wherein the write request includes a first logical address and the first data…" to read "…receiving, by a controller of a block device comprised in the electronic device, a write request from a host device to write first data to the electronic device, wherein the write request includes a first logical address and the first data…"  For the sake of examination, the Examiner has interpreted "…wherein the first physical region corresponds to a first logical region in which the first logical address is stored…" to read "…wherein the first physical region stores the first data that corresponds to a first logical region in which the first data is stored…"  For the sake of examination, the Examiner has interpreted "…wherein the first data is configured in a form in which the specified number of bit values are repeated" to read "…wherein the first data is stored in a form in which the specified number of bit values are repeated."  Dependent claim 11-15, which ultimately depend from independent claim 9, are rejected for carrying the same deficiencies.

Claim Rejections - 35 USC § 103
Claims 1-2, 6, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2011/0161559 ("Yurzola") in view of USPGPUB 2008/0288436 ("Priya") and further in view of USPGPUB 2009/0150599 ("Bennett").
As per claim 1, Yurzola substantially teaches an electronic device comprising:
a host device; and a block device electrically connected to the host device, wherein the block device comprises: a first memory; and a controller electrically connected to the first memory, wherein the controller is configured to: receive a write request for a first data from the host device, wherein the write request includes a first logical address and the first data; determine whether the first data is pattern data configured in a form of repeating a specified number of bit values: (Yurzola, Abstract; FIG. 2, reference numerals 10, 20, 100, 140, 200, FIG. 8, reference numerals 802, 804, 806, 808, 810, and 812; paragraphs 0021-0023, 0040, and 0053-0056; and claim 11, where host 10 writes data to flash memory 200 (i.e., a first memory) of memory system 20 (i.e., a block device) by sending a write command to controller 100 of memory system 20.  The Examiner notes that a write command by definition includes data to be written (i.e., first data to be written) and an address (i.e., a first logical address) to which the data is to be written.  When write data is received from host device 10, controller 100 of memory system 20 determines whether the received write data comprises a specific pattern of data.  The Examiner notes that the length of the pattern may be however many bits (i.e., a specified number of bits) that have been stored as pattern data.  Yurzola therefore substantially teaches a host device; and a block device electrically connected to the host device, wherein the block device comprises: a first memory; and a controller electrically connected to the first memory, wherein the controller is configured to: receive a write request for a first data from the host device, wherein the write request includes a first logical address and the first data; determine whether the first data is pattern data configured in a form of repeating a specified number of bit values); and
in response to determining that the first data is the pattern data, control the first memory to map the specified number of bit values of the first data with a logical address indicated by the write request: (Yurzola, Abstract; FIG. paragraphs 0005 and 0045-0046, where received data, to be written to a logical address, that matches a pattern is marked as erased.  Yurzola therefore substantially teaches in response to determining that the first data is the pattern data, control the first memory to map the specified number of bit values of the first data with a logical address indicated by the write request).
Yurzola does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Priya teaches data pattern matching to reduce number of write operations to improve flash life.
As per claim 1, Priya particularly teaches: 
a first memory including a data region and a logical to physical mapping table indicating a mapping between a physical address of data stored in the data region and a logical address corresponding to the physical address: (Priya, Abstract; FIG. 3; and paragraphs 0011-0017, where data from processor 24 is received via interface 26 for storage in NAND nonvolatile memory of system memory 28, which means NAND nonvolatile memory of system memory 28 comprises a data region that comprises physical addresses for storing received data.  NAND nonvolatile memory of system memory 28 comprises an internal logical-to-physical translation table that maps logical addresses to physical addresses of regions of NAND nonvolatile memory of system memory 28.  The Examiner notes that the internal logical-to-physical translation table of Priya translates (i.e., maps) logical addresses received from processor 24 to physical addresses of NAND nonvolatile memory of system memory 28, which means that the internal logical-to-physical translation table of Priya must contain a region for storing logical addresses and a region for storing physical addresses.  Priya therefore particularly teaches a first memory including a data region and a logical to physical mapping table indicating a mapping between a physical address of data stored in the data region and a logical address corresponding to the physical address);
in response to determining that the first data is the pattern data, control the first memory to store the specified number of bit values of the first data in a first physical region included in the logical to physical mapping table, wherein the first physical region corresponds to a first logical region in which the first logical address is stored: (Priya, Abstract; FIG. 3; paragraphs 0011-0018; and claims 5-8, where the memory device of Priya comprises an address translation table and a processing engine that recognizes data patterns in received data with stored data patterns and then uses the translation table to map a recognized pattern to a substitute compressed encoding that reduces the amount of data written to the memory device.  The translation table maps same data patterns to a same physical storage location, which means that recognized pattern data is stored as a logical address that maps to a same physical address (i.e.,  a same first physical region).  The Examiner notes that each time recognized pattern data is to be written to a logical address of the memory device, the system of Priya maps the logical address of the recognized pattern data to be written to the same physical address of the memory device.  Priya therefore particularly teaches in response to determining that the first data is the pattern data, control the first memory to store the specified number of bit values of the first data in a first physical region included in the logical to physical mapping table, wherein the first physical region corresponds to a first logical region in which the first logical address is stored).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Priya and Yurzola before them before the instant application was effectively filed, to modify the invention of Yurzola to include the principles of Priya of marking received data that matches previously stored data patterns as substituted with the previously stored data patterns.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for increasing the efficiency of flash memory operations while minimizing the number of write operations to the flash memory by substituting received data that matches a pattern of previously stored data (Priya, Abstract; and paragraphs 0012 and 0015)
Neither Yurzola nor Priya appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Bennett teaches method and system for storage of data in non-volatile media.
As per claim 1, Bennett particularly teaches:
and wherein the first data is configured in a form in which the specified number of bit values are repeated: (Bennett, paragraph 0167, where the pattern detected by Bennett is a simple repetition of the same two bytes (i.e., 16 bits).  In other words, the pattern (i.e., the first data) of Bennett is configured as a simple repetition of a specified 16 bits.  Bennett therefore particularly teaches and wherein the first data is configured in a form in which the specified number of bit values are repeated).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Bennett, Priya, and Yurzola before them before the instant application was effectively filed, to modify the combination of Priya with Yurzola to include the principles of Bennett of detecting patterns of simple byte repetition.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by reducing the number of data write operations of repetitive pattern data to flash Non-Volatile Storage (NVS), thus increasing the lifetime of the flash NVS (Bennett, paragraphs 0166-0167). 
As per claim 6, the rejection of claim 2 is incorporated, and Yurzola further substantially teaches:
wherein the controller is configured to store a flag indicating whether the first data corresponds to the pattern data in the logical to physical mapping table, or provide a pattern data bit map comprising the flag indicating whether the first data corresponds to the pattern data: (Yurzola, paragraphs 0004 and 0032, where the system of Yurzola stores a flag with marked data to indicate that the marked data matches a pattern.  Yurzola therefore substantially teaches wherein the controller is configured to store a flag indicating whether the first data corresponds to the pattern data in the logical to physical mapping table, or provide a pattern data bit map comprising the flag indicating whether the first data corresponds to the pattern data). 
As per claim 9, Yurzola substantially teaches a method for processing data in an electronic device, the method comprising:
receiving, by a controller of a block device comprised in the electronic device, a write request for first data from a host device comprised in the electronic device, wherein the write request includes a first logical address and the first data; determining whether the first data is pattern data configured in a form of repeating a specified number of bit values: (Yurzola, Abstract; FIG. 2, reference numerals 10, 20, 100, 140, 200, FIG. 8, reference numerals 802, 804, 806, 808, 810, and 812; paragraphs 0021-0023, 0040, and 0053-0056; and claim 11, where host 10 writes data to flash memory 200 (i.e., a first memory) of memory system 20 (i.e., a block device) by sending a write command to controller 100 of memory system 20.  The Examiner notes that a write command by definition includes data to be written (i.e., first data to be written) and an address (i.e., a first logical address) to which the data is to be written.  When write data is received from host device 10, controller 100 of memory system 20 determines whether the received write data comprises a specific pattern of data.  The Examiner notes that the length of the pattern may be however many bits (i.e., a specified number of bits) that have been stored as pattern data.  Yurzola therefore substantially teaches receiving, by a controller of a block device comprised in the electronic device, a write request for first data from a host device comprised in the electronic device, wherein the write request includes a first logical address and the first data; determining whether the first data is pattern data configured in a form of repeating a specified number of bit values); and
in response to determining that the first data is the pattern data, controlling a first memory comprised in the block device to map the specified number of bit values of the first data with a logical address indicated by the write request: (Yurzola, Abstract; FIG. paragraphs 0005 and 0045-0046, where received data, to be written to a logical address, that matches a pattern is marked as erased.  Yurzola therefore substantially teaches in response to determining that the first data is the pattern data, controlling a first memory comprised in the block device to map the specified number of bit values of the first data with a logical address indicated by the write request).
Yurzola does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Priya teaches data pattern matching to reduce number of write operations to improve flash life.
As per claim 9, Priya particularly teaches: 
and in response to determining that the first data is the pattern data, controlling a first memory comprised in the block device to store the specified number of bit values of the first data in a first physical region included in a logical to physical mapping table comprised in the first memory, wherein the first physical region corresponds to a first logical region in which the first logical address is stored in the logical to physical mapping table: (Priya, Abstract; FIG. 3; paragraphs 0011-0018; and claims 5-8, where the memory device of Priya comprises an address translation table and a processing engine that recognizes data patterns in received data with stored data patterns and then uses the translation table to map a recognized pattern to a substitute compressed encoding that reduces the amount of data written to the memory device.  The translation table maps same data patterns to a same physical storage location, which means that recognized pattern data is stored as a logical address that maps to a same physical address (i.e.,  a same first physical region).  The Examiner notes that each time recognized pattern data is to be written to a logical address of the memory device, the system of Priya maps the logical address of the recognized pattern data to be written to the same physical address of the memory device.  Priya therefore particularly teaches and in response to determining that the first data is the pattern data, controlling a first memory comprised in the block device to store the specified number of bit values of the first data in a first physical region included in a logical to physical mapping table comprised in the first memory, wherein the first physical region corresponds to a first logical region in which the first logical address is stored in the logical to physical mapping table).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Priya and Yurzola before them before the instant application was effectively filed, to modify the invention of Yurzola to include the principles of Priya of marking received data that matches previously stored data patterns as substituted with the previously stored data patterns.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for increasing the efficiency of flash memory operations while minimizing the number of write operations to the flash memory by substituting received data that matches a pattern of previously stored data (Priya, Abstract; and paragraphs 0012 and 0015).   
Neither Yurzola nor Priya appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Bennett teaches method and system for storage of data in non-volatile media.
As per claim 9, Bennett particularly teaches:
and wherein the first data is configured in a form in which the specified number of bit values are repeated: (Bennett, paragraph 0167, where the pattern detected by Bennett is a simple repetition of the same two bytes (i.e., 16 bits).  In other words, the pattern (i.e., the first data) of Bennett is configured as a simple repetition of a specified 16 bits.  Bennett therefore particularly teaches and wherein the first data is configured in a form in which the specified number of bit values are repeated).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Bennett, Priya, and Yurzola before them before the instant application was effectively filed, to modify the combination of Priya with Yurzola to include the principles of Bennett of detecting patterns of simple byte repetition.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by reducing the number of data write operations of repetitive pattern data to flash Non-Volatile Storage (NVS), thus increasing the lifetime of the flash NVS (Bennett, paragraphs 0166-0167).
As per claim 14, the rejection of claim 9, is incorporated, and Yurzola further substantially teaches:
wherein controlling the first memory further comprises storing a flag indicating whether the first data corresponds to the pattern data in the logical to physical mapping table, or providing a pattern data bit map comprising the flag indicating whether the first data corresponds to the pattern data: (Yurzola, paragraphs 0004 and 0032, where the system of Yurzola stores a flag with marked data to indicate that the marked data matches a pattern.  Yurzola therefore substantially teaches wherein controlling the first memory further comprises storing a flag indicating whether the first data corresponds to the pattern data in the logical to physical mapping table, or providing a pattern data bit map comprising the flag indicating whether the first data corresponds to the pattern data).

Claims 3-5, 7-8, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2011/0161559 ("Yurzola") in view of USPGPUB 2008/0288436 ("Priya") in view of USPGPUB 2009/0150599 ("Bennett") and further in view of USPGPUB 2017/0115900 ("Camp").
As per claim 3, the rejection of claim 1 is incorporated, and Priya further particularly teaches wherein the controller is configured to:
specify the repeated number of bit values; identify the specified number of bit values within the first data; identify whether the first data is identical with the comparison data; and in response to identifying that the first data is identical with the comparison data, determine the first data as the pattern data: (Priya, Abstract; FIG. 3, reference numerals 200, 202, 212, 214, 216, 218, 220, and 222; and paragraphs 0012-0019, where received data is analyzed to determine if the received data matches a previously stored data pattern.  When parts of the received data are determined to match previously stored data patterns, substitution is performed that replaces matching data patterns in the received data with a reference to the previously stored data patterns, as the logical-to-physical address translation table is updated to reflect the substitution such that parts of the received data that match previously stored patterns are marked as being substituted by previously stored patterns.  The Examiner notes that when an entire page of flash memory contains previously stored data patterns, the entire page of flash memory would necessarily be replaced by the previously stored data patterns.  Priya therefore particularly teaches specify the repeated number of bit values; identify the specified number of bit values within the first data; identify whether the first data is identical with the comparison data; and in response to identifying that the first data is identical with the comparison data, determine the first data as the pattern data).
None of Yurzola, Priya, or Bennett appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Camp teaches dummy page insertion for flexible page retirement in flash memory storing multiple bits per memory cell.
As per claim 3, Camp particularly teaches:
by continuously repeating the identified bit value, providing comparison data having the same amplitude as an amplitude of a page: (Camp, Abstract; and paragraphs 0008, 0070, and 0084, where dummy data is written to a first page of flash memory in order to ensure that other pages of flash memory that may utilize cells of the first page of flash memory are able to store an amount of data equal to a page size.  Camp therefore particularly teaches by continuously repeating the identified bit value, providing comparison data having the same amplitude as an amplitude of a page).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Camp, Bennett, Priya, and Yurzola before them before the instant application was effectively filed, to modify the combination of Bennett with the combination of Priya with Yurzola to include the principle of Camp of using pages to store dummy data.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a data storage technique for flash memory that enables on subset of memory to be retired while still allowing other memory subsets sharing parts of the retired memory subset to be used (Camp, paragraph 0008).
As per claim 4, the rejection of claim 3 is incorporated, and Camp further particularly teaches:
wherein the specified number is less than a bit count of the first physical region of the logical to physical mapping table and corresponds to a divisor of the amplitude of the page: (Camp, Abstract; and paragraphs 0008, 0070, and 0084, where dummy data is written to a first page of flash memory in order to ensure that other pages of flash memory that may utilize cells of the first page of flash memory are able to store an amount of data equal to a page size.  The Examiner notes that since the cells of flash memory of Camp may each store one or more bit values, the bit count of a physical page of flash memory may vary such that the specified number of bits may be a divisor of a size of a page.  Camp therefore particularly teaches wherein the specified number is less than a bit count of the first physical region of the logical to physical mapping table and corresponds to a divisor of the amplitude of the page).
As per claim 5, the rejection of claim 3 is incorporated, and Yurzola further substantially teaches wherein the controller is configured to:
in response to an amplitude of the first data being greater than the amplitude of the page, split the first data by the amplitude of the page and determine whether each of part of the split first data is the pattern data: (Yurzola, paragraphs 0004 and 0032, where the system of Yurzola stores a flag with marked data to indicate that the marked data matches a pattern.  Yurzola therefore substantially teaches in response to an amplitude of the first data being greater than the amplitude of the page, split the first data by the amplitude of the page and determine whether each of part of the split first data is the pattern data).
As per claim 7, the rejection of claim 1 is incorporated, and Yurzola further substantially teaches:
further comprising a second memory; and wherein the controller is configured to: receive a read request for second data from the host device: (Yurzola, paragraph 0040, where the flash memory of Yurzola may comprise a Buffer Random Access Memory (BRAM) that may be a portion of random access memory that is used to store pattern data of a specific size.  Yurzola therefore substantially teaches further comprising a second memory; and wherein the controller is configured to: receive a read request for second data from the host device).
Priya further particularly teaches:
load part of the logical to physical mapping table comprising a second logical address indicated by the read request, to the second memory, and determine whether the second data is the pattern data on the basis of a flag indicating whether the second data corresponds to the pattern data and being stored in the logical to physical mapping table; in response to determining that the second data is the pattern data, identify a specified number of bit values which configure the pattern data in a form of being stored and repeated in a second physical region corresponding to the second logical address of the loaded logical to physical mapping table: (Priya, Abstract; FIG. 3, reference numerals 200, 202, 212, 214, 216, 218, 220, and 222; and paragraphs 0012-0019, where received data is analyzed to determine if the received data matches a previously stored data pattern.  When parts of the received data are determined to match previously stored data patterns, substitution is performed that replaces matching data patterns in the received data with a reference to the previously stored data patterns, as the logical-to-physical address translation table is updated to reflect the substitution such that parts of the received data that match previously stored patterns are marked as being substituted by previously stored patterns.  The Examiner notes that when an entire page of flash memory contains previously stored data patterns, the entire page of flash memory would necessarily be replaced by the previously stored data patterns.  The Examiner further notes that when a read operation is received for reading data that contains substitutions, stored pattern data is referenced in order to allow substituted original data to be correctly read.  Priya therefore particularly teaches load part of the logical to physical mapping table comprising a second logical address indicated by the read request, to the second memory, and determine whether the second data is the pattern data on the basis of a flag indicating whether the second data corresponds to the pattern data and being stored in the logical to physical mapping table; in response to determining that the second data is the pattern data, identify a specified number of bit values which configure the pattern data in a form of being stored and repeated in a second physical region corresponding to the second logical address of the loaded logical to physical mapping table).
None of Yurzola, Priya, or Bennett appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Camp teaches dummy page insertion for flexible page retirement in flash memory storing multiple bits per memory cell.
As per claim 7, Camp particularly teaches:
and by repeating the identified specified number of bit values to have the same amplitude of the page, restore the second data: (Camp, Abstract; and paragraphs 0008, 0070, and 0084, where dummy data is written to a first page of flash memory in order to ensure that other pages of flash memory that may utilize cells of the first page of flash memory are able to store an amount of data equal to a page size.  Camp therefore particularly teaches and by repeating the identified specified number of bit values to have the same amplitude of the page, restore the second data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Camp, Bennett, Priya, and Yurzola before them before the instant application was effectively filed, to modify the combination of Bennett with the combination of Priya with Yurzola to include the principle of Camp of using pages to store dummy data.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a data storage technique for flash memory that enables on subset of memory to be retired while still allowing other memory subsets sharing parts of the retired memory subset to be used (Camp, paragraph 0008).
As per claim 8, the rejection of claim 7 is incorporated, and Yurzola further substantially teaches wherein the controller is configured to:
determine whether the second data is the pattern data on the basis of a pattern data bit map comprising the flag indicating whether the second data corresponds to the pattern data: (Yurzola, paragraphs 0004, 0032, and 0040, where the flash memory of Yurzola may comprise a Buffer Random Access Memory (BRAM) that may be a portion of random access memory that is used to store pattern data of a specific size.  In addition, (Yurzola, paragraphs 0004 and 0032) teaches where the system of Yurzola stores a flag with marked data to indicate that the marked data matches a pattern.  Yurzola therefore substantially teaches determine whether the second data is the pattern data on the basis of a pattern data bit map comprising the flag indicating whether the second data corresponds to the pattern data).
Priya further particularly teaches:
in response to determining that the second data is the pattern data, identify the specified number of bit values which configured the pattern data in a form of being stored and repeated in the second physical region of the loaded logical to physical mapping table: (Priya, Abstract; FIG. 3, reference numerals 200, 202, 212, 214, 216, 218, 220, and 222; and paragraphs 0012-0019, where received data is analyzed to determine if the received data matches a previously stored data pattern.  When parts of the received data are determined to match previously stored data patterns, substitution is performed that replaces matching data patterns in the received data with a reference to the previously stored data patterns, as the logical-to-physical address translation table is updated to reflect the substitution such that parts of the received data that match previously stored patterns are marked as being substituted by previously stored patterns.  The Examiner notes that when an entire page of flash memory contains previously stored data patterns, the entire page of flash memory would necessarily be replaced by the previously stored data patterns.  The Examiner further notes that when a read operation is received for reading data that contains substitutions, stored pattern data is referenced in order to allow substituted original data to be correctly read.  Priya therefore particularly teaches in response to determining that the second data is the pattern data, identify the specified number of bit values which configured the pattern data in a form of being stored and repeated in the second physical region of the loaded logical to physical mapping table).
Camp further particularly teaches:
and by repeating the identified specified number of bit values to have the same amplitude as the amplitude of the page, restore the second data: (Camp, Abstract; and paragraphs 0008, 0070, and 0084, where dummy data is written to a first page of flash memory in order to ensure that other pages of flash memory that may utilize cells of the first page of flash memory are able to store an amount of data equal to a page size.  Camp therefore particularly teaches and by repeating the identified specified number of bit values to have the same amplitude as the amplitude of the page, restore the second data).
As per claim 11, the rejection of claim 9, is incorporated, and Priya further particularly teaches wherein determining whether the first data is the pattern data configured in the form of repeating the specified number of bit values comprises:
specifying the repeated number of bit values; identifying the specified number of bit values within the first data; identifying whether the first data is identical with the comparison data; and in response to identifying that the first data is identical with the comparison data, determining the first data as the pattern data: (Priya, Abstract; FIG. 3, reference numerals 200, 202, 212, 214, 216, 218, 220, and 222; and paragraphs 0012-0019, where received data is analyzed to determine if the received data matches a previously stored data pattern.  When parts of the received data are determined to match previously stored data patterns, substitution is performed that replaces matching data patterns in the received data with a reference to the previously stored data patterns, as the logical-to-physical address translation table is updated to reflect the substitution such that parts of the received data that match previously stored patterns are marked as being substituted by previously stored patterns.  The Examiner notes that when an entire page of flash memory contains previously stored data patterns, the entire page of flash memory would necessarily be replaced by the previously stored data patterns.  Priya therefore particularly teaches specifying the repeated number of bit values; identifying the specified number of bit values within the first data; identifying whether the first data is identical with the comparison data; and in response to identifying that the first data is identical with the comparison data, determining the first data as the pattern data).
None of Yurzola, Priya, or Bennett appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Camp teaches dummy page insertion for flexible page retirement in flash memory storing multiple bits per memory cell.
As per claim 11, Camp particularly teaches: 
by continuously repeating the identified bit value, providing comparison data having the same amplitude as an amplitude of a page: (Camp, Abstract; and paragraphs 0008, 0070, and 0084, where dummy data is written to a first page of flash memory in order to ensure that other pages of flash memory that may utilize cells of the first page of flash memory are able to store an amount of data equal to a page size.  Camp therefore particularly teaches by continuously repeating the identified bit value, providing comparison data having the same amplitude as an amplitude of a page).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Camp, Bennett, Priya, and Yurzola before them before the instant application was effectively filed, to modify the combination of Bennett with the combination of Priya with Yurzola to include the principle of Camp of using pages to store dummy data.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a data storage technique for flash memory that enables on subset of memory to be retired while still allowing other memory subsets sharing parts of the retired memory subset to be used (Camp, paragraph 0008).
As per claim 12, the rejection of claim 11 is incorporated, and Camp further particularly teaches:
wherein the specified number is less than a bit count of the first physical region of the logical to physical mapping table and corresponds to a divisor of the amplitude of the page: (Camp, Abstract; and paragraphs 0008, 0070, and 0084, where dummy data is written to a first page of flash memory in order to ensure that other pages of flash memory that may utilize cells of the first page of flash memory are able to store an amount of data equal to a page size.  The Examiner notes that since the cells of flash memory of Camp may each store one or more bit values, the bit count of a physical page of flash memory may vary such that the specified number of bits may be a divisor of a size of a page.  Camp therefore particularly teaches wherein the specified number is less than a bit count of the first physical region of the logical to physical mapping table and corresponds to a divisor of the amplitude of the page).
As per claim 13, the rejection of claim 11 is incorporated, and Yurzola further substantially teaches wherein determining whether the first data is the pattern data configured in the form of repeating the specified number of bit values comprises: 
in response to an amplitude of the first data being greater than the amplitude of the page, splitting the first data by the amplitude of the page and determining whether each of parts of the split first data is the pattern data: (Yurzola, paragraphs 0004 and 0032, where the system of Yurzola stores a flag with marked data to indicate that the marked data matches a pattern.  Yurzola therefore substantially teaches wherein determining whether the first data is the pattern data configured in the form of repeating the specified number of bit values comprises, in response to an amplitude of the first data being greater than the amplitude of the page, splitting the first data by the amplitude of the page and determining whether each of parts of the split first data is the pattern data).
As per claim 15, the rejection of claim 9 is incorporated, and Yurzola further substantially teaches further comprising:
receiving a read request for second data from the host device: (Yurzola, paragraph 0040, where the flash memory of Yurzola may comprise a Buffer Random Access Memory (BRAM) that may be a portion of random access memory that is used to store pattern data of a specific size.  Yurzola therefore substantially teaches receiving a read request for second data from the host device).
Priya further particularly teaches:
loading part of the logical to physical mapping table comprising a logical address indicated by the read request, to a second memory; determining whether the second data is the pattern data on the basis of a flag indicating whether the second data corresponds to the pattern data and being stored in the logical to physical mapping table; in response to determining that the second data is the pattern data, identifying a specified number of bit values which configure the pattern data in a form of being stored and repeated in a physical region of the loaded logical to physical mapping table: (Priya, Abstract; FIG. 3, reference numerals 200, 202, 212, 214, 216, 218, 220, and 222; and paragraphs 0012-0019, where received data is analyzed to determine if the received data matches a previously stored data pattern.  When parts of the received data are determined to match previously stored data patterns, substitution is performed that replaces matching data patterns in the received data with a reference to the previously stored data patterns, as the logical-to-physical address translation table is updated to reflect the substitution such that parts of the received data that match previously stored patterns are marked as being substituted by previously stored patterns.  The Examiner notes that when an entire page of flash memory contains previously stored data patterns, the entire page of flash memory would necessarily be replaced by the previously stored data patterns.  The Examiner further notes that when a read operation is received for reading data that contains substitutions, stored pattern data is referenced in order to allow substituted original data to be correctly read.  Priya therefore particularly teaches loading part of the logical to physical mapping table comprising a logical address indicated by the read request, to a second memory; determining whether the second data is the pattern data on the basis of a flag indicating whether the second data corresponds to the pattern data and being stored in the logical to physical mapping table; in response to determining that the second data is the pattern data, identifying a specified number of bit values which configure the pattern data in a form of being stored and repeated in a physical region of the loaded logical to physical mapping table).
None of Yurzola, Priya, or Bennett appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Camp teaches dummy page insertion for flexible page retirement in flash memory storing multiple bits per memory cell.
As per claim 15, Camp particularly teaches:
and by repeating the identified specified number of bit values to have the same amplitude as the amplitude of the page, restoring the second data: (Camp, Abstract; and paragraphs 0008, 0070, and 0084, where dummy data is written to a first page of flash memory in order to ensure that other pages of flash memory that may utilize cells of the first page of flash memory are able to store an amount of data equal to a page size.  Camp therefore particularly teaches and by repeating the identified specified number of bit values to have the same amplitude as the amplitude of the page, restoring the second data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Camp, Bennett, Priya, and Yurzola before them before the instant application was effectively filed, to modify the combination of Bennett with the combination of Priya with Yurzola to include the principle of Camp of using pages to store dummy data.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a data storage technique for flash memory that enables on subset of memory to be retired while still allowing other memory subsets sharing parts of the retired memory subset to be used (Camp, paragraph 0008).

Response to Arguments
In the Remarks dated 5/4/2022, Applicant substantially argues:
None of the prior art, alone or in combination, teaches or suggests the claimed combination of features of the amended claims of the instant application.
Applicant's arguments dated 5/4/2022 have been fully considered, but they are moot in view of the new grounds of rejection necessitated by Applicant's amendments to the claims.  The Examiner notes that several of the limitations added via amendment are clearly taught by Yurzola and Priya, as explained in the above rejections.  Regarding the limitation of "…wherein the first data is configured in a form in which the specified number of bit values are repeated…" of independent claims 1 and 9, the Examiner notes that the new Bennett reference, as explained in the above rejections, clearly teaches recognizing pattern data and configuring repetitive pattern data to be stored as a data pattern consisting of a specified number of bits.  The Examiner notes that the new grounds of rejection were necessitated by Applicant's amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
	
	
	
	
1